denying a new trial motion, NRAP 3A(b)(2), petitioner had an adequate
                  legal remedy in the form of an appeal.   Pan, 120 Nev. at 224, 88 P.3d at
                  841. Accordingly, we
                              ORDER the petition DENIED.




                                                                                         J.
                                                                Hardesty



                                                                   #119 6(1
                                                                Douglas 7



                                                                Cherry



                  cc:   Hon. Ronald J. Israel, District Judge
                        Hofland & Tomsheck
                        Cohen-Johnson LLC
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) I 947A cer9